DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on November 12, 2021. Claims 1, 11 and 17 have been amended.  
Currently claims 1-20 are pending. Claims 1, 11 and 17 are independent.  



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on November 12, 2021 has been entered.



Response to Amendments
The 35 U.S.C. § 112 (f) interpretation and the 35 U.S.C. § 112 (b) rejection as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 1, 11 and 17 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 is maintained.



Response to Arguments
Applicant’s amendments filed on November 12, 2021 have been fully considered but are not persuasive.
In the Remarks on page 12, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the independent claims are not directed to the Certain Methods of Organizing Human Activity grouping and therefore also not a judicial exception, and that the Examiner’s application of Prong One represents a clear deficiency in the prima facie case of the present rejection under 35 U.S.C. § 101. 
In response to Applicant’s argument, the Examiner respectfully disagrees. As can be seen on page 7-8 in the previous Office Action, claim 11 recites limitations of “a risk relationship attribute value review for an enterprise, receiving an indication of a selected risk relationship, accessing information in a risk relationship data store associated with the selected risk relationship, performing risk relationship attribute value review on the accessed information to generate detailed risk relationship attribute review data, creating summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data, transmitting the summarized risk relationship attribute review information to the remote administrator device…via a distributed communication network, and adjusting data in the risk relationship data store in response to a review of the summarized risk relationship attribute review information”.  The limitations, as drafted, are methods for managing risk relationship data for performing a risk relationship attribute value review for an enterprise. The Specification describes in the Background that “It would be desirable to provide systems and methods to facilitate the use, summary, and analysis of electronic records associated with a risk management attribute value review” (see ¶ 3), and “identifying an insurance policy (e.g., workers’ compensation, automobile liability, automobile property damage, general liability insurance, etc.) to an account identified by the account name” (see ¶ 46).  The claims recite the judicial exceptions of “certain methods of organizing human activity” involving fundamental economic practices (including hedging, insurance, mitigating risk), and commercial or legal interactions (including agreements in the form of contracts, legal obligations, business relations). See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea). The recited additional Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). 
Further, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The Court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011) (citation omitted). All that is required of the Office is to set forth the statutory basis of the rejection, as well as any reference on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of§ 132. Id. at 1363; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) ("Section 132 is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.").

In the Remarks on page 12, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that even if the claims could be seen as reciting an abstract idea at Prong One, the claims are directed to a practical application of the abstract idea under Prong Two. 
In response to Applicant’s argument, the Examiner respectfully disagrees. It appears Applicant’s allegation is regarding Prong Two of the 2019 Guidance. In Prong Two, it is to evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. Here, Applicant neither point out the purported additional elements that integrate the exception into a practical application, nor explain why these additional elements are more than generic computer components used to implement the abstract See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) (Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer). Thus, none of the additional element or combination of elements reflects an improvement in the functioning of a computer, or an improvement to other technology or technical filed; requires any specialized computer hardware or other inventive computer components; or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the additional elements do not integrate the recited abstract idea into a practical application.
With respect to Applicant’s argument that the feature of reducing information that is sent does in fact improve the operation of the overall system by reducing the bandwidth used by multiple messages. Indeed, without transmitting the detailed risk relationship attribute review data may well manifest some reduction in latency and in bandwidth, processing, and transfer and storage requirements. However, the alleged improvements result not from any underlying technical procedure (such as compressing or formatting data in a technical procedure to enable more expedient transmission), but instead from the mere selection of data to be transmitted over a communication network. In another words, this is a relative improvement based on the amount of data being transmitted or stored, and does not reflect a technological improvement to the underlying processes themselves. Again, automating an abstract process does not convert it into a practical application. See Credit Acceptance v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. see also Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (A computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims.”). 



In the Remarks on page 16, Applicant argues that neither of the cited references is not seen to disclose or to suggest at least, “(ii) automatically creates summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data, wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value, and…wherein the automated risk relationship attribute value review platform is adapted to adjust data in the risk relationship store in response to review of the summarized risk relationship attribute review information,” as amended. However, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.




Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1 and 17, the claims recite “the risk relationship store” is insufficient antecedent basis for the limitations in the claims.
Further, claim 1 recites “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 2-10 and 18-20 are also rejected for the same reasons as each depends on the rejected claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a system comprising a computer processor and a computer memory, which falls within the statutory category of a machine; Claims 11-16 are directed to a method for risk relationship attribute value review, which falls within the statutory category of a process; and claims 17-20 are directed to a non-transitory computer-readable medium storing instructions, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claim 11 as representative, the claim recites the limitations of “a computer server associated with a risk relationship attribute value review for an enterprise, receiving an indication of a selected risk relationship, accessing information in a risk relationship data store associated with the selected risk relationship, performing an automated risk relationship attribute value review on the accessed information to generate detailed risk See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea). The mere nominal recitations of generic computer components (e.g., computer server, a processor, remote administrator device, and a distributed communication network) do not take the claims out of the methods of organizing human activity grouping. See 2019 Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 11 recites the additional elements of “an automated summary system compute server”, “a [] data store”, “a remote administrator device”, “a distributed communication network”, and the term “automatically”.  None of these additions reflects an improvement to the functioning of a computer, or another technology or technical field because the focus of the claim is not on such an improvement in the computers as tools, but on certain independently abstract idea that use the computers as tools.” Electric Power Group, 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 11 recites the additional elements of “an automated summary system compute server”, “a data store”, “a remote administrator device”, “a distributed communication network”, and the term “automatically”. These additional elements are recited at a high level of generality that simply performs generic computer functions including receiving, storing, and transmitting information over a network to the remote administer device. However, functions of receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of limitations do not provide significantly more to the abstract idea (MPEP 2106.05(f) & (h)). The additional elements do not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflects an improvements to the functioning of a computer itself, or another technology or technical field; (2) requires a particular machine; (3) effects a transformation or reduction of a particular article to a different state or thing; or (4) 
For the foregoing reasons, claims 11-16 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims 1-10 and 17-20 parallel claims 11-16 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Kumar et al., (US 2006/0100912, hereinafter: Kumar), and in view of Badea et al., (US 2015/0134597, hereinafter: Badea). 
Regarding claim 1, Kumar discloses a system with an automated summary system computer server associated with a risk relationship attribute value review for an enterprise, comprising: 
(a) a risk relationship data store containing electronic records associated with the enterprise and, for each risk relationship, an electronic record identifier and a set of attribute values including at least one resource value (see Fig. 1, # 170; ¶ 206, ¶ 226, ¶ 236); 
(b) a storage device storing processor-executable program code (see Fig. 175, # 17510; ¶ 207-208, ¶ 890);
(c) an automated risk relationship attribute value review platform, coupled to the risk relationship data store and storage device, the automated risk relationship attribute value review platform including a processor to execute the processor-executable program code (see Fig. 1, # 132; ¶ 287, ¶ 862) in order to cause the automated risk relationship attribute value review platform to: 
(i) receive an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 218, ¶ 274, ¶ 285, ¶ 291), 
(ii) access the information in the risk relationship data store associated with the 
 (d) the automated summary system computer server, coupled to the automated risk relationship attribute value review platform (see Fig. 1, # 120; ¶ 202-204, ¶ 283-284), including: 
a computer processor (see Fig. 175, # 17502; ¶ 887), and 
a computer memory coupled to the computer processor and storing instructions executed by the computer processor (see Fig. 175, # 17505; ¶ 464, ¶ 887), such that the automated summary system computer server:
(i) receives the detailed risk relationship attribute review data (see ¶ 222, ¶ 285, ¶ 291), 
(ii) automatically creates summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data (see Fig. 3; ¶ 25, ¶ 110, ¶ 268, ¶ 328, ¶ 336, ¶ 345, ¶ 395), wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value (see ¶ 6), 
(iii) transmits the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise via a distributed communication network without transmitting the detailed risk relationship attribute review data to the remote administrator device (see ¶ 220, ¶ 216, ¶ 349, ¶ 448, ¶ 827-828); 
(e) a communication port coupled to the automated summary system computer server to facilitate an exchange of data with the remote administrator device to support a risk relationship attribute value review interface display via a distributed communication network (see Fig. 103; ¶ 202, ¶ 216, ¶ 439, ¶ 640); and
wherein the automated risk relationship attribute value review platform is adapted to adjust data in the risk relationship store in response to a review of the summarized risk relationship attribute review information (see ¶ 250, ¶ 282-283, ¶ 464-467, ¶ 539).  

Kumar does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses (iii) perform an automated risk relationship attribute value review on the accessed information to generate detailed risk relationship attribute review data (see ¶ 33, ¶ 73-76, ¶ 161). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, the phrase “wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value” is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 2, Kumar discloses the system of claim 1, wherein the risk relationship is associated with an insurance policy (see ¶ 281, ¶ 284-285).  
Regarding claim 3, Kumar discloses the system of claim 2, wherein the resource value is associated with an insurance premium amount (see Fig. 15; ¶ 382, ¶ 486, ¶ 569).  
Regarding claim 4, Kumar discloses the system of claim 3, wherein the automated risk relationship attribute value review platform is associated with a premium audit tool (see Fig. 149; ¶ 252, ¶ 512).

Regarding claim 5, Kumar discloses the system of claim 4, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations (see ¶ 12, ¶ 615). 
Regarding claim 6, Kumar discloses the system of claim 5, wherein the detailed risk relationship attribute review data includes information about multiple types of insurance policies (see ¶ 10, ¶ 291, ¶ 459, ¶ 486). 
 Regarding claim 7, Kumar discloses the system of claim 6, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance (see ¶ 528, ¶ 584), (ii) commercial automobile liability insurance (see ¶ 444), (iii) automobile property damage insurance (see ¶ 4, ¶ 281), and (iv) and general liability insurance (see ¶ 454, ¶ 529). 
Regarding claim 8, Kumar discloses the system of claim 4, wherein the detailed risk relationship attribute review data includes at least one of: (i) estimated total data, (ii) audited total data, and (iii) audited versus estimate change data (see ¶ 262, ¶ 274-275, ¶ 505).  
Regarding claim 9, Kumar discloses the system of claim 8, wherein the detailed risk relationship attribute review data includes at least one of: (i) payroll data, (ii) premium data, (iii) composite rate data, and (iv) surcharge data (see ¶ 329, ¶ 455).
Regarding claim 10, Kumar discloses the system of claim 4, wherein the summarized risk relationship attribute review data includes at least one of: (i) payroll data, (ii) composite ate data, (iii) deductible premium data, (iv) expense constant data, and (v) surcharge data (see ¶ 328-329).  
Regarding claim 11, Kumar discloses a computerized method utilizing an automated summary system computer server associated with a risk relationship attribute value review for an enterprise (see ¶ 284, ¶ 291), comprising: 
receiving, at an automated risk relationship attribute value review platform, an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 218, ¶ 274, ¶ 285, ¶ 291); 
accessing, by the automated risk relationship attribute value review platform, information in a risk relationship data store associated with the selected risk relationship, wherein the risk 
an electronic record identifier and a set of attribute values including at least one resource value; 
performing, by the automated risk relationship attribute value review platform, an automated risk relationship attribute value review on the accessed information (see Fig. 1, # 120; ¶ 202-204, ¶ 283-284) to generate detailed risk relationship attribute review data; 
receiving the detailed risk relationship attribute review data at the automated summary system computer server (see ¶ 222, ¶ 285, ¶ 291); 
automatically creating, by the automated summary system computer server, summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data (see Fig. 3; ¶ 25, ¶ 110, ¶ 268, ¶ 328, ¶ 336, ¶ 345, ¶ 395), wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value (see ¶ 6); 
transmitting, by the automated summary system computer server, the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise via a distributed communication network without transmitting the detailed risk relationship attribute review data to the remote administrator device (see ¶ 220, ¶ 216, ¶ 349, ¶ 448, ¶ 827-828); and 
adjusting, by the automated risk relationship attribute value review platform, data in the risk relationship store in response to a review of the summarized risk relationship attribute review information (see ¶ 250, ¶ 282-283, ¶ 464-467, ¶ 539).  
Kumar discloses a detailed customer-specific multi-dimensional report, a user may view, save, export or close such report (see ¶ 332, ¶ 368). 
Kumar does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses “the information access module 408 provides greater information access to the literature review item 112 based on movement of the literature review item 112. The greater information access may include greater detailed information not included with limited information access. The review data collection 
In addition, the phrase “wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value” is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 12, Kumar discloses the method of claim 11, wherein the risk relationship is associated with an insurance policy, the resource value is associated with an insurance premium amount, and the automated risk relationship attribute value review platform is associated with a premium audit tool (see Fig. 149; ¶ 252, ¶ 512).  
Regarding claim 13, Kumar discloses the method of claim 12, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations and multiple types of insurance policies (see ¶ 10, ¶ 291, ¶ 459, ¶ 486).
Regarding claim 14, Kumar discloses the method of claim 13, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance (see ¶ 528, ¶ 584), (ii) commercial automobile liability insurance (see ¶ 444), (iii) automobile property damage insurance (see ¶ 4, ¶ 281), and (iv) and general liability insurance (see ¶ 454, ¶ 529).
Regarding claim 15, Kumar discloses the method of claim 14, wherein the detailed risk relationship attribute review data includes at least one of: (i) estimated total data, (ii) audited total data, and (iii) audited versus estimate change data (see ¶ 262, ¶ 274-275, ¶ 505).  
Regarding claim 16, Kumar discloses the method of claim 15, wherein the detailed risk relationship attribute review data includes at least one of: (i) payroll data, (ii) premium data, (iii) composite rate data, and (iv) surcharge data (see ¶ 329, ¶ 455).  

Regarding claim 17, Kumar discloses a non-tangible, computer-readable medium storing instructions, that, when executed by a processor (see ¶ 329, ¶ 455), cause the processor to perform a method utilizing an automated summary system computer server associated with a risk relationship attribute value review for an enterprise (see ¶ 284, ¶ 291), the method comprising:  21Docket No.: H00531 (H03.202) 
receiving, at an automated risk relationship attribute value review platform, an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 218, ¶ 274, ¶ 285, ¶ 291); 
accessing, by the automated risk relationship attribute value review platform, information in a risk relationship data store associated with the selected risk relationship, wherein the risk relationship data store contains electronic records associated with the enterprise and, for each risk relationship, an electronic record identifier and a set of attribute values including at least one resource value (see ¶ 206, ¶ 216-219, ¶ 239, ¶ 431, ¶ 451, ¶ 617);
performing, by the automated risk relationship attribute value review platform, an automated risk relationship attribute value review on the accessed information (see Fig. 1, # 120; ¶ 202-204, ¶ 283-284) to generate detailed risk relationship attribute review data; 
receiving the detailed risk relationship attribute review data at the automated summary system computer server (see ¶ 222, ¶ 285, ¶ 291); 
automatically creating, by the automated summary system computer server, summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data (see Fig. 3; ¶ 25, ¶ 110, ¶ 268, ¶ 328, ¶ 336, ¶ 345, ¶ 395), wherein the summarized risk relationship attribute review information includes at least one of a 
transmitting, by the automated summary system computer server, the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise via a distributed communication network without transmitting the detailed risk relationship attribute review data to the remote administrator device (see ¶ 220, ¶ 216, ¶ 349, ¶ 448, ¶ 827-828); and 
adjusting, by the automated risk relationship attribute value review platform, data in the risk relationship store in response to a review of the summarized risk relationship attribute review information (see ¶ 250, ¶ 282-283, ¶ 464-467, ¶ 539).  
Kumar discloses displaying a detailed customer-specific multi-dimensional report, a user may view, save, export or close such report (see ¶ 332, ¶ 368). 
Kumar does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses “the information access module 408 provides greater information access to the literature review item 112 based on movement of the literature review item 112. The greater information access may include greater detailed information not included with limited information access. The review data collection module receives additional review data through data entry forms in accordance with the data entry methodology and providing of the greater information access to the literature review item 112” (see ¶ 33, ¶ 73-76, ¶ 161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, the phrase “wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value” is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 18, Kumar discloses the medium of claim 17, wherein the risk relationship is associated with an insurance policy, the resource value is associated with an insurance premium amount, and the automated risk relationship attribute value review platform is associated with a premium audit tool (see Fig. 149; ¶ 252, ¶ 512).  
Regarding claim 19, Kumar discloses the medium of claim 12, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations and multiple types of insurance policies (see ¶ 10, ¶ 291, ¶ 459, ¶ 486). 
 Regarding claim 20, Kumar discloses the medium of claim 19, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance (see ¶ 528, ¶ 584), (ii) commercial automobile liability insurance (see ¶ 444), (iii) automobile property damage insurance (see ¶ 4, ¶ 281), and (iv) and general liability insurance (see ¶ 454, ¶ 529).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al., (US 2014/0330594) discloses a method for determining an insurance evaluation based on industrial classification based on third-party platform interface data and web site data.
Brown et al., (US 2020/0193522) discloses a method for analyzing existing risk relationship data stored containing electronic record identifier and a plurality of user historic risk attributes.
Colagiovanni, Jr. (US 2012/0265560) discloses a system and method for allocating risk of an insurance policy being issued by a lead insurance carrier for a project may include collecting project information associated with the project being covered by the insurance policy of the lead insurance carrier.
"Analysis and Valuation of Insurance Companies", by Doron Nissim; Ernst & Young Professor of Accounting and Finance, Columbia Business School, Center for Excellence in Accounting & Security Analysis. November 2010.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAN G CHOY/Primary Examiner, Art Unit 3624